




FORM OF
RESTRICTED STOCK UNIT AGREEMENT (AMENDED)
UNDER THE
CHUY’S HOLDINGS, INC. 2012 OMNIBUS EQUITY INCENTIVE PLAN


This Restricted Stock Unit Agreement (this “RSU Agreement”), dated as of
____________ (the “Date of Grant”), is made by and between Chuy’s Holdings,
Inc., a Delaware corporation (the “Company”) and _____________ (the
“Participant”). Capitalized terms used without definition herein shall have the
meaning ascribed to them in the Chuy’s Holdings, Inc. 2012, Omnibus Equity
Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
________ Deferred Shares (such deferred shares, the “Restricted Stock Units”),
subject to all of the terms and conditions of this RSU Agreement and the Plan.
Each Restricted Stock Unit shall represent the right to receive one share of
Common Stock.
2.Vesting of Restricted Stock Units. The Restricted Stock Units specified in
Section 1 of this RSU Agreement shall vest as follows:
(a)Vesting. Subject to the provisions set forth below, and except to the extent
set forth in Section 12 of the Plan, on each of the first four (4) anniversaries
of the Date of Grant (each such date, a “Vesting Date”), a number of Restricted
Stock Units equal to twenty-five percent (25%) multiplied by the number of
Restricted Stock Units specified in Section 1 of this RSU Agreement will become
nonforfeitable, subject in each case to the continued employment of the
Participant by the Company or one of its Subsidiaries or Affiliates from the
date hereof through the relevant Vesting Date, and provided that the Participant
has not given notice of resignation, as of each such Vesting Date, subject to
paragraph (b) of this Section 2. Subject to Section 6 of this RSU Agreement,
each such Vesting Date shall be a settlement date under this RSU Agreement.
(b)Termination of Employment. Subject to Section 12 of the Plan, upon
termination of the Participant’s employment with the Company and its Affiliates
for any reason (including, but not limited to, the death or Disability of the
Participant) any Restricted Stock Units that have not become nonforfeitable
hereunder shall be immediately forfeited.
3.Transfer of Awards. No purported sale, assignment, mortgage, hypothecation,
transfer, charge, pledge, encumbrance, gift, transfer in trust (voting or other)
or other disposition of, or creation of a security interest in or lien on, any
of the Restricted Stock Units or any agreement or commitment to do any of the
foregoing (each, a “Transfer”) by any holder thereof in violation of the
provisions of this RSU Agreement will be valid. Any purported Transfer of
Restricted Stock Units or any economic benefit or interest therein in violation
of this RSU Agreement shall be null and void ab initio, and shall not create any
obligation or liability of the Company, and any person purportedly acquiring any
Restricted Stock Units or any economic benefit or interest therein transferred
in violation of this RSU Agreement shall not be entitled to be recognized as a
holder of such Restricted Stock Units. Without prejudice to the foregoing, in
the event of a Transfer or an attempted Transfer in violation of this RSU
Agreement, the Company shall have the right (in its sole discretion) to
terminate the Restricted Stock Units which are the subject of the Transfer or
attempted Transfer.

1

--------------------------------------------------------------------------------




4.Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization, the Administrator shall make such equitable changes or
adjustments as it deems necessary or appropriate to the Restricted Stock Units,
including, without limitation, the number of Restricted Stock Units.
5.No Employment Contract. Nothing contained in this RSU Agreement shall (a)
confer upon the Participant any right to be employed by or remain employed by
the Company or any Affiliate thereof, or (b) limit or affect in any manner the
right of the Company or any Affiliate thereof to terminate the employment or
adjust the compensation of the Participant.
6.Settlement of Restricted Stock Units. To the extent the Restricted Stock Units
shall become nonforfeitable pursuant to Section 2(a) above, the shares of Common
Stock underlying such Restricted Stock Units shall be transferred to the
Participant no later than 30 days after the date on which the Restricted Stock
Units become nonforfeitable, except as otherwise provided in Section 8 and
unless otherwise deferred by the Participant in accordance with procedures
established by the Company subject to the limitations of Section 409A of the
Code.
7.Dividend, Voting and Other Rights. The Participant shall have no rights of
ownership in the Restricted Stock Units and shall have no voting rights with
respect to such Restricted Stock Units unless and until the date on which the
shares of Common Stock transferred to the Participant pursuant to Section 6
above and a stock certificate, or a book-entry, representing such shares of
Common Stock is issued, or credited, to the Participant. Dividend equivalents
will be paid in cash on the shares of Common Stock underlying the Restricted
Stock Units and shall be deferred (with no earnings accruing) until, and paid
contingent upon, the vesting of the related Restricted Stock Units and paid at
the same time the underlying shares of Common Stock are transferred to the
Participant.
8.Retention of Restricted Stock Units by the Company. The shares of Common Stock
underlying the Restricted Stock Units shall be released to the Participant by
the Company’s transfer agent at the direction of the Company. At such time as
the Restricted Stock Units become payable as specified in this RSU Agreement,
the Company shall direct the transfer agent to forward all such payable shares
of Common Stock to the Participant; provided, however, that (a) the Company may
withhold a number of shares of Common Stock with a Fair Market Value equal to
the minimum amount the Company is then required to withhold for taxes and (b)
the transfer agent will be directed to forward the remaining balance of shares
of Common Stock after the amount necessary for such taxes has been deducted. The
foregoing provisions of this Section 8 are in all events subject to Section 409A
of the Code.
9.Taxes and Withholding. To the extent that the Company or any Affiliate thereof
shall be required to withhold any federal, state, local or foreign taxes in
connection with the issuance or vesting of the Restricted Stock Units, and the
amounts available to the Company or such Affiliate for such withholding are
insufficient, the Participant shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof.
10.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this RSU Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
11.Severability. In the event that one or more of the provisions of this RSU
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

2

--------------------------------------------------------------------------------




12.Relation to Plan. The Plan is hereby incorporated by reference into, and made
a part of, this RSU Agreement, and the Restricted Stock Units and this RSU
Agreement shall be subject to all terms and conditions of the Plan and this RSU
Agreement. In the event of any inconsistency between the provisions of this RSU
Agreement and the Plan, the Plan shall govern.
13.Successors and Assigns. The provisions of this RSU Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives, and assigns of the Participant, and the successors and
assigns of the Company.
14.Securities Laws Requirements. The Company shall not be obligated to issue
Restricted Stock Units or Common Stock underlying such Restricted Stock Units to
the Participant, if such transfer, in the opinion of counsel for the Company,
would violate the Securities Act of 1933, as amended (the “Securities Act”), or
any other federal or state statutes having similar requirements as may be in
effect at that time.
15.Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.
16.Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President, and any notice to the Participant
shall be addressed to the Participant at his or her address on file with the
Company. Any written notice required to be given to the Company shall be deemed
to be duly given only when actually received by the Company.
17.Clawback. If, at any time, the Board or the Committee, as the case may be, in
its sole discretion determines that any action or omission by the Participant
constituted (a) wrongdoing that contributed to any material misstatement in or
omission from any report or statement filed by the Company with the U.S.
Securities and Exchange Commission, (b) intentional or gross misconduct, (c) a
breach of a fiduciary duty to the Company or a Subsidiary thereof or (d) fraud,
then in each such case of (a) through (d), commencing with the first fiscal year
of the Company during which such action or omission occurred, the Participant
shall forfeit (without any payment therefor) up to 100% of any Restricted Stock
Units that have not vested and shall repay to the Company, upon notice to the
Participant by the Company, up to an amount equal to 100% of the Fair Market
Value of the shares of Common Stock underlying such Restricted Stock Units that
were delivered to the Participant, during and after such fiscal year. The Board
or the Committee, as the case may be, shall determine in its sole discretion the
date of occurrence of such action or omission, the percentage of the Restricted
Stock Units that shall be forfeited and the percentage of the Fair Market Value
of the shares of Common Stock underlying such Restricted Stock Units that must
be repaid to the Company.
18.Amendment. Subject to the terms of the Plan, the Board may, at any time,
revise or amend this RSU Agreement in any respect whatsoever. No such revision
or amendment may, without the consent of a Participant, impair the Participant’s
rights under this RSU Agreement.


[Signature Page to Follow]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this RSU
Agreement on the day and year first above written.
 
 
 
 
CHUY’S HOLDINGS, INC.
 
 
 
 
By:
 
 
 
Name: Steven J. Hislop
Title: President and CEO


 
 
 
 
[NAME]
 
Participant
 
 
 
 
By:
 








4